CAPPY, Justice,
concurring.
I agree with the decision of the Majority that the Pennsylvania State Police does not have standing to challenge the propriety of an expungement order under the Criminal History Record Information Act. 18 Pa.C.S. § 9101. However, I write separately as I do not agree with the standard the Majority has set forth in disposing of the question of standing in this case.
Standing is a core concept of litigation. In Re: T.J., 559 Pa. 118, 739 A.2d 478, 481 (1999). The parties before the court must have sufficient interest in the matter before they can seek a judicial resolution. Id. Recently in T.J., this court outlined the definition of standing for those situations in which a government agency is alleging that it has standing in a particular controversy. In T.J., we reiterated the following rule enunciated in Pennsylvania Game Commission v. Commonwealth, Department of Environmental Resources, 521 Pa. 121, 555 A.2d 812 (1989):
[ajlthough our law of standing is generally articulated in terms of whether a would-be litigant has a “substantial interest” in the controverted matter, and whether he has been “aggrieved,” ... we must remain mindful that the purpose of the “standing” requirement is to insure that a legal challenge is by a proper party. The terms “substantial interest” [and] “aggrieved” ... are the general, usual guides in that regard, but they are not the only ones. For example, when the legislature statutorily invests an agency with certain functions, duties and responsibilities, the agency has a legislatively conferred interest in such matters. From this it must follow that, unless the legislature has provided otherwise, such an agency has an implicit power to be a litigant in matters touching upon its concerns. In such circumstances the legislature has implicitly ordained that such an agency is a proper party litigant, i.e. that it has “standing.”
T.J., 739 A.2d at 482, (quoting Game Commission, 555 A.2d at 815).1
In the instant case, the State Police functions as a repository for the maintenance of criminal record history information. The legislature has explicitly conferred standing for purposes of ex-pungement on the district attorneys of the relevant counties where expungement is sought. 18 Pa.C.S. § 9122(a)(2). By this explicit declaration, there can be no implicit finding that the legislature conferred standing on the State Police to interject itself as an aggrieved party in a court action for expungement.
Accordingly, albeit for different reasons, I agree with the decision of the Majority.
Justice CASTILLE joins this concurring opinion.

. I find it of interest that the articulated standard set forth in T.J. commanded a majority of this court. The Majority author herein dissented to that standard in T.J. Presently, the Majority elevates its dissenting position to that of a Majority opinion, the result of which will certainly be confusion in the bench and bar below.